DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 17/174,633 filed on February 12, 2021.

3.	Claims 1-20 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art Sweet et al. (US 2013/0164578) discloses battery module configuration that reduces the overall battery module volume by utilizing the thermal management components as structural components, eliminating the need for a separate cell support structure. In a specific embodiment Sweet et al.  also discloses  that the manifold  forms a frame component, more preferably a structural frame component, the battery module volume may be even further reduced. Third, by dividing the cells into an arrangement of substantially identical cartridges, the battery module 100 becomes modular, and allows for flexible power expansion and/or reduction though the addition or removal of cartridges.
 	None of the reference cited teaches or fairly discloses:
“wherein the circulation loop and the battery pack are configured to cooperatively store more than a threshold percentage of thermal energy generated by the battery pack during aircraft flight.”

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 9,694,699 and US 2016/0204483 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661